[image219.gif]

 

CREDIT AGREEMENT

New York

Buffalo, New York October 27, 2010

Borrower:

Corning Natural Gas Corporation



a(n) [ ] individual [x] corporation [ ] general partnership [ ] limited
liability company [ ]

organized under the laws of New York

having its chief executive office at 330 West William Street, Corning, New York
14830 .

Bank:

MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation with its
chief executive office at One M&T Plaza, Buffalo, NY 14240. Attention: Office of
General Counsel.



The Bank and the Borrower agree as follows:

1. DEFINITIONS.

a. "Capital Expenditures" means, for any fiscal year, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities, and including
expenditures for obligations under any lease with respect to which Borrower's
obligations thereunder should, in accordance with G.A.A.P., be capitalized and
reflected as a liability on the balance sheet of Borrower) by Borrower during
such period that are required by G.A.A.P. to be included in or reflected by the
property, plant or equipment or similar fixed asset accounts on the balance
sheet of Borrower.

b.

"Cash Flow" means the sum of (i) net income after tax, dividends and
distributions, plus (ii) depreciation expense and amortization, plus (iii)
Interest Expense, all determined in accordance with G.A.A.P.



c. "Cash Flow Coverage" means the ratio of Cash Flow to the sum of (i) the
current portion of all Long Term Debt as specified in the financial statement
dated twelve (12) months prior, plus (ii) Interest Expense, all determined in
accordance with G.A.A.P

d. "Credit" means any and all credit facilities and any other financial
accommodations made by the Bank in favor of the Borrower whether now or
hereafter in existence.

e. "Current Assets" means, at any time, the aggregate amount of all current
assets, including, but not limited to, cash, cash equivalents, marketable
securities, receivables maturing within twelve (12) months from such time, and
inventory (net of LIFO Reserve), but excluding prepaid expenses and officer,
stockholder, employee and related entity advances and receivables, all as
determined in accordance with G.A.A.P.

f. "Current Liabilities" means, at any time, the aggregate amount of all
liabilities and obligations which are due and payable on demand or within twelve
(12) months from such time, or should be properly reflected as attributable to
such twelve (12) month period in accordance with G.A.A.P.

g. "Current Ratio" means the ratio of Current Assets to Current Liabilities.

h. "G.A.A.P." means, with respect to any date of determination, generally
accepted accounting principles as used by the Financial Accounting Standards
Board and/or the American Institute of Certified Public Accountants consistently
applied and maintained throughout the periods indicated.

i. "Interest Expense" means all finance charges reflected on the income
statement as interest expense for all obligations of Borrower to any person,
including, but not limited to, Bank, as shown on the balance sheet in accordance
with G.A.A.P.

j. "Long Term Debt" means all obligations of Borrower to any person, including,
but not limited to, the Obligations, payable more than twelve (12) months from
the date of their creation, which in accordance with G.A.A.P. are shown on the
balance sheet as a liability (excluding reserves for deferred income taxes) for
the period then ended.

k. "Obligations" means any and all indebtedness or other obligations of the
Borrower to the Bank in any capacity, now existing or hereafter incurred,
however created or evidenced, regardless of kind, class or form, whether direct,
indirect, absolute or contingent (including obligations pursuant to any
guaranty, endorsement, other assurance of payment or otherwise), whether joint
or several, whether from time to time reduced and thereafter increased, or
entirely extinguished and thereafter reincurred, together with all extensions,
renewals and replacements thereof, and all interest, fees, charges, costs or
expenses which accrue on or in connection with the foregoing, including any
indebtedness or obligations (i) not yet outstanding but contracted for, or with
regard to which any other commitment by the Bank exists; (ii) arising prior to,
during or after any pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding; (iii) owed by the Borrower to others and which the Bank obtained, or
may obtain, by assignment or otherwise; and (iv) payable under this Agreement.

l. "Quick Ratio" means the ratio of Current Assets less inventory (net of LIFO
Reserve), to Current Liabilities.

m. "Subordinated Debt" means all indebtedness of the Borrower which has been
formally subordinated to payment and collection of the Obligations.

n. "Subsidiary" means any corporation or other business entity of which at least
fifty percent (50%) of the voting stock or other ownership interest is owned by
the Borrower directly or indirectly through one or more Subsidiaries. If the
Borrower has no Subsidiaries, the provisions of this Agreement relating to the
Subsidiaries shall be disregarded, without affecting the applicability of such
provisions to the Borrower alone.

o. "Tangible Net Worth" means the aggregate assets of Borrower excluding all
intangible assets, including, but not limited to, goodwill, licenses,
trademarks, patents, copyrights, organization costs, appraisal surplus, officer,
stockholder, related entity and employee advances or receivables, mineral rights
and the like, less liabilities, plus Subordinated Debt, all determined in
accordance with G.A.A.P. (except to the extent that under G.A.A.P. "tangible net
worth" excludes leasehold improvements which are included in "Tangible Net
Worth" as defined herein).

p. "Total Liabilities" means the aggregate amount of all assets of the Borrower
less the sum of shareholder equity and Subordinated Debt (if any), as shown on
the balance sheet in accordance with G.A.A.P.

q. "Transaction Documents" means this Agreement and all documents, instruments
or other agreements by the Borrower in favor of the Bank in connection (directly
or indirectly) with the Obligations, whether now or hereafter in existence,
including promissory notes, security agreements, guaranties and letter of credit
reimbursement agreements.

r. "Working Capital" means that amount which is equal to the excess of Current
Assets over Current Liabilities.

2. REPRESENTATIONS AND WARRANTIES.

The Borrower makes the following representations and warranties and any
"Additional Representations and Warranties" on the schedule attached hereto and
made part hereof (the "Schedule"), all of which shall be deemed to be continuing
representations and warranties as long as this Agreement is in effect:



Good Standing; Authority. The Borrower and each Subsidiary (if either is not an
individual) is duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it was formed. The Borrower and each
Subsidiary is duly authorized to do business in each jurisdiction in which
failure to be so qualified might have a material adverse effect on its business
or assets and has the power and authority to own each of its assets and to use
them in the ordinary course of business now and in the future.

Compliance. The Borrower and each Subsidiary conducts its business and
operations and the ownership of its assets in compliance with each applicable
statute, regulation and other law, including environmental laws. All approvals,
including authorizations, permits, consents, franchises, licenses,
registrations, filings, declarations, reports and notices (the "Approvals")
necessary for the conduct of the Borrower's and each Subsidiary's business and
for the Credit have been duly obtained and are in full force and effect. The
Borrower and each Subsidiary is in compliance with the Approvals. The Borrower
and each Subsidiary (if either is not an individual) is in compliance with its
certificate of incorporation, by-laws, partnership agreement, articles of
organization, operating agreement or other applicable organizational or
governing document as may be applicable to the Borrower or a Subsidiary
depending on its organizational structure ("Governing Documents"). The Borrower
and each Subsidiary is in compliance with each agreement to which it is a party
or by which it or any of its assets is bound.

Legality. The execution, delivery and performance by the Borrower of this
Agreement and all related documents, including the Transaction Documents, (i)
are in furtherance of the Borrower's purposes and within its power and
authority; (ii) do not (A) violate any statute, regulation or other law or any
judgment, order or award of any court, agency or other governmental authority or
of any arbitrator with respect to the Borrower or any Subsidiary or (B) violate
the Borrower's or any Subsidiary's Governing Documents (if either is not an
individual), constitute a default under any agreement binding on the Borrower or
any Subsidiary or result in a lien or encumbrance on any assets of the Borrower
or any Subsidiary; and (iii) if the Borrower or any Subsidiary is not an
individual, have been duly authorized by all necessary organizational actions.

Fiscal Year. The fiscal year of the Borrower is the calendar year unless the
following blank states otherwise: year ending September 30th.

Title to Assets. The Borrower and each Subsidiary has good and marketable title
to each of its assets free of security interests, mortgages or other liens or
encumbrances, except as set forth on the Schedule titled "Permitted Liens" or
pursuant to the Bank's prior written consent.

Judgments and Litigation. There is no pending or threatened claim, audit,
investigation, action or other legal proceeding or judgment, order or award of
any court, agency or other governmental authority or arbitrator (any, an
"Action") which involves the Borrower, its Subsidiaries or their respective
assets and might have a material adverse effect upon the Borrower or any
Subsidiary or threaten the validity of the Credit, any Transaction Document or
any related document or action.

Full Disclosure. Neither this Agreement nor any certificate, financial statement
or other writing provided to the Bank by or on behalf of the Borrower or any
Subsidiary contains any statement of fact that is incorrect or misleading in any
material respect or omits to state any fact necessary to make any such statement
not incorrect or misleading. The Borrower has not failed to disclose to the Bank
any fact that might have a material adverse effect on the Borrower or any
Subsidiary.

3. AFFIRMATIVE COVENANTS.

So long as this Agreement is in effect, the Borrower will comply with any
"Additional Affirmative Covenant" contained in the Schedule and shall:



Financial Statements and Other Information. Promptly deliver to the Bank (i)
within sixty (60) days after the end of each of its first three fiscal quarters,
an unaudited accountant prepared consolidating and consolidated financial
statement of the Borrower and each Subsidiary as of the end of such quarter,
which financial statement shall consist of income and cash flows for the
quarter, for the corresponding quarter in the previous fiscal year and for the
period from the end of the previous fiscal year, with a consolidating and
consolidated balance sheet as of the quarter end all in such detail as the Bank
may request; (ii) within one hundred twenty (120) days after the end of each
fiscal year, consolidating and consolidated statements of the Borrower's and
each Subsidiary's income and cash flows and its consolidating and consolidated
balance sheet as of the end of such fiscal year, setting forth comparative
figures for the preceding fiscal year and to be (check applicable box, if no box
is checked the financial statements shall be audited):

[x] audited [ ] reviewed [ ] compiled

by an independent certified public accountant acceptable to the Bank; all such
statements shall be certified by the Borrower's chief financial officer to be
correct and in accordance with the Borrower's and each Subsidiary's records and
to present fairly the results of the Borrower's and each Subsidiary's operations
and cash flows and its financial position at year end; and (iii) with each
statement of income, a certificate executed by the Borrower's chief executive
and chief financial officers or other such person responsible for the financial
management of the Borrower (A) setting forth the computations required to
establish the Borrower's compliance with each financial covenant, if any, during
the statement period, (B) stating that the signers of the certificate have
reviewed this Agreement and the operations and condition (financial or other) of
the Borrower and each of its Subsidiaries during the relevant period and (C)
stating that no Event of Default occurred during the period, or if an Event of
Default did occur, describing its nature, the date(s) of its occurrence or
period of existence and what action the Borrower has taken with respect thereto.
The Borrower shall also promptly provide the Bank with copies of all annual
reports, proxy statements and similar information distributed to shareholders,
partners or members, and copies of all filings with the Securities and Exchange
Commission and the Pension Benefit Guaranty Corporation, and shall provide, in
form satisfactory to the Bank, such additional information, reports or other
information as the Bank may from time to time reasonably request regarding the
financial and business affairs of the Borrower or any Subsidiary. If the
Borrower is an individual, the Borrower shall provide annually a personal
financial statement in form and detail acceptable to the Bank and such other
financial information as the Bank may from time to time reasonably request.
Borrower shall also provide to the Bank within thirty (30) days of each month,
its monthly internally prepared statement.

Accounting; Tax Returns and Payment of Claims. The Borrower and each Subsidiary
will maintain a system of accounting and reserves in accordance with generally
accepted accounting principles, has filed and will file each tax return required
of it and, except as disclosed in the Schedule, has paid and will pay when due
each tax, assessment, fee, charge, fine and penalty imposed by any taxing
authority upon it or any of its assets, income or franchises, as well as all
amounts owed to mechanics, materialmen, landlords, suppliers and the like in the
normal course of business.

Inspections. Promptly upon the Bank's request, the Borrower will permit, and
cause its Subsidiaries to permit, the Bank's officers, attorneys or other agents
to inspect its and its Subsidiary's premises, examine and copy its records and
discuss its and its Subsidiary's business, operations and financial or other
condition with its and its Subsidiary's responsible officers and independent
accountants.

Intentionally omitted.

Changes in Management and Control. If the Borrower is not an individual,
immediately upon any change in the identity of the Borrower's chief executive
officers or in its beneficial ownership, the Borrower will provide to the Bank a
certificate executed by its senior individual authorized to transact business on
behalf of the Borrower, specifying such change.

Notice of Defaults and Material Adverse Changes. Immediately upon acquiring
reason to know of (i) any Event of Default, (ii) any event or condition that
might have a material adverse effect upon the Borrower or any Subsidiary or
(iii) any Action, the Borrower will provide to the Bank a certificate executed
by the Borrower's senior individual authorized to transact business on behalf of
the Borrower, specifying the date(s) and nature of the event or the Action and
what action the Borrower or its Subsidiary has taken or proposes to take with
respect to it.

Insurance. Maintain its, and cause its Subsidiaries to maintain, property in
good repair and will on request provide the Bank with evidence of insurance
coverage satisfactory to the Bank, including fire and hazard, liability,
workers' compensation and business interruption insurance and flood hazard
insurance as required.

Further Assurances. Promptly upon the request of the Bank, the Borrower will
execute, and cause its Subsidiaries to execute, and deliver each writing and
take each other action that the Bank deems necessary or desirable in connection
with any transaction contemplated by this Agreement.

4. NEGATIVE COVENANTS. As long as this Agreement is in effect, the Borrower
shall not violate, and shall not suffer or permit any of its Subsidiaries to
violate, any of the following covenants and any "Additional Negative Covenant"
on the Schedule. The Borrower shall not:

Intentionally omitted.

Intentionally omitted.

Intentionally omitted.

Intentionally omitted.

Intentionally omitted.

Intentionally omitted.

Changes In Form. (i) Transfer or dispose of substantially all of its assets,
(ii) acquire substantially all of the assets of any other entity, (iii) do
business under or otherwise use any name other than its true name or (iv) make
any material change in its business, structure, purposes or operations that
might have a material adverse effect on the Borrower or any of its Subsidiaries.
If the Borrower or any Subsidiary is not an individual, (i) participate in any
merger, consolidation or other absorption or (ii) make, terminate or permit to
be revoked any election pursuant to Subchapter S of the Internal Revenue Code.

5. FINANCIAL COVENANTS.

During the term of this Agreement, the Borrower shall not violate, and shall not
suffer or permit any of its Subsidiaries to violate, any of the following
covenants (complete applicable financial covenant) or any Additional Financial
Covenants on the Schedule. For purposes of this Section, if the Borrower has any
Subsidiaries all references to the Borrower shall include the Borrower and all
of its Subsidiaries on a consolidated basis. Unless a different measurement
period is specified, compliance for the financial covenants shall be required at
all times.



[x] A. Borrower shall maintain Tangible Net Worth of not less than
$7,000,000.00, measured annually as of each fiscal year end.

[ ] B. Borrower shall maintain a ratio of Total Liabilities to Tangible Net
Worth of not greater than __________________:_______, measured (select one:
quarterly or annually) ______________ as of each (select one; quarter or fiscal
year ) ___________ end.

[x] C. Borrower shall maintain a ratio of Total Funded Debt to Tangible Net
Worth of not greater than 1.4 : 1.0 , measured annually as of each fiscal year
end.

[ ] D. MINIMUM TRADITIONAL CASH FLOW COVERAGE RATIO. Borrower shall maintain
Cash Flow Coverage of not less than 1.10 : 1.0, measured annually based upon
fiscal year end information. "Cash Flow Coverage" means the ratio of Cash Flow
to the sum of (i) the current portion of all Long Term Debt as specified in the
financial statement dated twelve (12) months prior, plus (ii) Interest Expense,
all determined in accordance with G.A.A.P.

"Cash Flow" means the sum of (i) net income after tax, dividends and
distributions, plus (ii) depreciation expense and amortization, plus (iii)
Interest Expense, all determined in accordance with G.A.A.P.

"G.A.A.P." means, with respect to any date of determination, generally accepted
accounting principles as used by the Financial Accounting Standards Board and/or
the American Institute of Certified Public Accountants consistently applied and
maintained throughout the periods indicated.

"Interest Expense" means all finance charges reflected on the income statement
as interest expense for all obligations of Borrower to any person, including,
but not limited to, Bank, as shown on the balance sheet in accordance with
G.A.A.P.

"Long Term Debt" means all obligations of Borrower to any person, including, but
not limited to, the Obligations, payable more than twelve (12) months from the
date of their creation, which in accordance with G.A.A.P. are shown on the
balance sheet as a liability (excluding reserves for deferred income taxes) for
the period then ended.



[ ] E. Borrower shall maintain Cash Flow Coverage of not less than
______________:_____________, measured for the previous four quarters as of each
(select one: quarter or fiscal year)___________ end.

[ ] F. Without the prior written consent of Bank, Borrower shall not make any
Capital Expenditures in excess of $______________ in the aggregate during any
fiscal year of Borrower.

[ ] G. Borrower shall not pay or accrue during any fiscal year compensation
(including but not limited to all salary, bonuses, consulting, management or
other fees, rentals and other payments to any person owning or managing 5%or
more of the Borrower or any relative or cohabitant of such a person, and to any
entity under common control with or controlling the Borrower) exceeding
$_______________ in the aggregate.

[ ] H. Borrower shall not become obligated as lessee pursuant to operating
leases exceeding $_______________ in the aggregate during any fiscal year.

6. DEFAULT.

Events of Default. Any of the following events or conditions shall constitute an
"Event of Default": (i) failure by the Borrower to pay when due (whether at the
stated maturity, by acceleration, upon demand or otherwise) the Obligations, or
any part thereof, or there occurs any event or condition which after notice,
lapse of time or after both notice and lapse of time will permit acceleration of
any Obligation; (ii) default by the Borrower in the performance of any
obligation, term or condition of this Agreement, the other Transaction Documents
or any other agreement with the Bank or any of its affiliates or subsidiaries
(collectively, "Affiliates"); (iii) failure by the Borrower to pay when due
(whether at the stated maturity, by acceleration, upon demand or otherwise) any
indebtedness or obligation owing to any third party or any Affiliate, the
occurrence of any event which could result in acceleration of payment of any
such indebtedness or obligation or the failure to perform any agreement with any
third party or any Affiliate; (iv) the Borrower is dissolved, becomes insolvent,
generally fails to pay or admits in writing its inability generally to pay its
debts as they become due; (v) the Borrower makes a general assignment,
arrangement or composition agreement with or for the benefit of its creditors or
makes, or sends notice of any intended, bulk sale; the sale, assignment,
transfer or delivery of all or substantially all of the assets of the Borrower
to a third party; or the cessation by the Borrower as a going business concern;
(vi) the Borrower files a petition in bankruptcy or institutes any action under
federal or state law for the relief of debtors or seeks or consents to the
appointment of an administrator, receiver, custodian or similar official for the
wind up of its business (or has such a petition or action filed against it and
such petition action or appointment is not dismissed or stayed within forty-five
(45) days); (vii) the reorganization, merger, consolidation or dissolution of
the Borrower (or the making of any agreement therefor); (viii) the death or
judicial declaration of incompetency of the Borrower, if an individual; (ix) the
entry of any judgment or order of any court, other governmental authority or
arbitrator against the Borrower; (x) falsity, omission or inaccuracy of facts
submitted to the Bank or any Affiliate (whether in a financial statement or
otherwise); (xi) an adverse change in the Borrower, its business, assets,
operations, affairs or condition (financial or otherwise) from the status shown
on any financial statement or other document submitted to the Bank or any
Affiliate, and which change the Bank determines will have a material adverse
affect on (a) the Borrower, its business, assets, operations or condition
(financial or otherwise), or (b) the ability of the Borrower to pay or perform
the Obligations; (xii) any pension plan of the Borrower fails to comply with
applicable law or has vested unfunded liabilities that, in the opinion of the
Bank, might have a material adverse effect on the Borrower's ability to repay
its debts; (xiii) any indication or evidence received by the Bank that the
Borrower may have directly or indirectly been engaged in any type of activity
which, in the Bank's discretion, might result in the forfeiture or any property
of the Borrower to any governmental authority; (xiv) the occurrence of any event
described in Section 6(a)(i) through and including 6(a)(xiii) with respect to
any Subsidiary or to any endorser, guarantor or any other party liable for, or
whose assets or any interest therein secures, payment of any of the Obligations;
or (xv) the Bank in good faith deems itself insecure with respect to payment or
performance of the Obligations.

Rights and Remedies Upon Default. Upon the occurrence of any Event of Default,
the Bank without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law) to or
upon the Borrower, any Subsidiary or any other person (all and each of which
demands, presentments, protests, advertisements and notices are hereby waived),
may exercise all rights and remedies under the Borrower's or its Subsidiaries'
agreements with the Bank or its Affiliates, applicable law, in equity or
otherwise and may declare all or any part of any Obligations not payable on
demand to be immediately due and payable without demand or notice of any kind
and terminate any obligation it may have to grant any additional loan, credit or
other financial accommodation to the Borrower or any Subsidiary. All or any part
of any Obligations whether or not payable on demand, shall be immediately due
and payable automatically upon the occurrence of an Event of Default in Section
6(a)(vi) above. The provisions hereof are not intended in any way to affect any
rights of the Bank with respect to any Obligations which may now or hereafter be
payable on demand.

7. EXPENSES.

The Borrower shall pay to the Bank on demand all costs and expenses (including
all fees and disbursements of counsel retained for advice, suit, appeal or other
proceedings or purpose and of any experts or agents it may retain), which the
Bank may incur in connection with (i) the administration of the Obligations,
including any administrative fees the Bank may impose for the preparation of
discharges, releases or assignments to third-parties; (ii) the enforcement and
collection of any Obligations or any guaranty thereof; (iv) the exercise,
performance ,enforcement or protection of any of the rights of the Bank
hereunder; or (v) the failure of the Borrower or any Subsidiary to perform or
observe any provisions hereof. After such demand for payment of any cost,
expense or fee under this Section or elsewhere under this Agreement, the
Borrower shall pay interest at the highest default rate specified in any
instrument evidencing any of the Obligations from the date payment is demanded
by the Bank to the date reimbursed by the Borrower. All such costs, expenses or
fees under this Agreement shall be added to the Obligations.



8. TERMINATION.

This Agreement shall remain in full force and effect until (i) all Obligations
outstanding, or contracted or committed for (whether or not outstanding), shall
be finally and irrevocably paid in full and (ii) all Transaction Documents have
been terminated by the Bank.



9. RIGHT OF SETOFF. If an Event of Default occurs, the Bank shall have the right
to set off against the amounts owing under this Agreement and the other
Transaction Documents any property held in a deposit or other account or
otherwise with the Bank or its Affiliates or otherwise owing by the Bank or its
Affiliates in any capacity to the Borrower, its Subsidiary or any guarantor of,
or endorser of any of the Transaction Documents evidencing, the Obligations.
Such setoff shall be deemed to have been exercised immediately at the time the
Bank or such Affiliate elect to do so.

10. MISCELLANEOUS.

Notices. Any demand or notice hereunder or under any applicable law pertaining
hereto shall be in writing and duly given if delivered to Borrower (at its
address on the Bank's records) or to the Bank (at the address on page one and
separately to the Bank officer responsible for Borrower's relationship with the
Bank). Such notice or demand shall be deemed sufficiently given for all purposes
when delivered (i) by personal delivery and shall be deemed effective when
delivered, or (ii) by mail or courier and shall be deemed effective three (3)
business days after deposit in an official depository maintained by the United
States Post Office for the collection of mail or one (1) business day after
delivery to a nationally recognized overnight courier service (e.g., Federal
Express). Notice by e-mail is not valid notice under this or any other agreement
between Borrower and the Bank.

Generally Accepted Accounting Principles. Any financial calculation to be made,
all financial statements and other financial information to be provided, and all
books and records, system of accounting and reserves to be kept in connection
with the provisions of this Agreement, shall be in accordance with generally
accepted accounting principles consistently applied during each interval and
from interval to interval; provided, however, that in the event changes in
generally accepted accounting principles shall be mandated by the Financial
Accounting Standards Board or any similar accounting body of comparable
standing, or should be recommended by Borrower's certified public accountants,
to the extent such changes would affect any financial calculations to be made in
connection herewith, such changes shall be implemented in making such
calculations only from and after such date as Borrower and the Bank shall have
amended this Agreement to the extent necessary to reflect such changes in the
financial and other covenants to which such calculations relate.

Indemnification. If after receipt of any payment of all, or any part of, the
Obligations, the Bank is, for any reason, compelled to surrender such payment to
any person or entity because such payment is determined to be void or voidable
as a preference, an impermissible setoff, or a diversion of trust funds, or for
any other reason, the Transaction Documents shall continue in full force and the
Borrower shall be liable, and shall indemnify and hold the Bank harmless for,
the amount of such payment surrendered. The provisions of this Section shall be
and remain effective notwithstanding any contrary action which may have been
taken by the Bank in reliance upon such payment, and any such contrary action so
taken shall be without prejudice to the Bank's rights under the Transaction
Documents and shall be deemed to have been conditioned upon such payment having
become final and irrevocable. The provisions of this Section shall survive the
termination of this Agreement and the Transaction Documents.

Further Assurances. From time to time, the Borrower shall take, and cause its
Subsidiaries to take, such action and execute and deliver to the Bank such
additional documents, instruments, certificates, and agreements as the Bank may
reasonably request to effectuate the purposes of the Transaction Documents.

Cumulative Nature and Non-Exclusive Exercise of Rights and Remedies. All rights
and remedies of the Bank pursuant to this Agreement and the Transaction
Documents shall be cumulative, and no such right or remedy shall be exclusive of
any other such right or remedy. In the event of any unreconcilable
inconsistencies, this Agreement shall control. No single or partial exercise by
the Bank of any right or remedy pursuant to this Agreement or otherwise shall
preclude any other or further exercise thereof, or any exercise of any other
such right or remedy, by the Bank.

Governing Law; Jurisdiction. This Agreement has been delivered to and accepted
by the Bank and will be deemed to be made in the State of New York. Except as
otherwise provided under federal law, this Agreement will be interpreted in
accordance with the laws of the State of New York excluding its conflict of laws
rules. BORROWER HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY
STATE OR FEDERAL COURT IN THE STATE OF NEW YORK IN A COUNTY OR JUDICIAL DISTRICT
WHERE THE BANK MAINTAINS A BRANCH AND CONSENTS THAT THE BANK MAY EFFECT ANY
SERVICE OF PROCESS IN THE MANNER AND AT BORROWER'S ADDRESS SET FORTH ABOVE FOR
PROVIDING NOTICE OR DEMAND; PROVIDED THAT NOTHING CONTAINED IN THIS AGREEMENT
WILL PREVENT THE BANK FROM BRINGING ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT
OR EXERCISING ANY RIGHTS AGAINST BORROWER INDIVIDUALLY, AGAINST ANY SECURITY OR
AGAINST ANY PROPERTY OF BORROWER WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN
OR DOMESTIC JURISDICTION. Borrower acknowledges and agrees that the venue
provided above is the most convenient forum for both the Bank and Borrower.
Borrower waives any objection to venue and any objection based on a more
convenient forum in any action instituted under this Agreement.

Joint and Several; Successors and Assigns. If there is more than one Borrower,
each of them shall be jointly and severally liable for all amounts, which become
due, and the performance of all obligations under this Agreement, and the term
"the Borrower" shall include each as well as all of them. This Agreement shall
be binding upon the Borrower and upon its heirs and legal representatives, its
successors and assignees, and shall inure to the benefit of, and be enforceable
by, the Bank, its successors and assignees and each direct or indirect assignee
or other transferee of any of the Obligations; provided, however, that this
Agreement may not be assigned by the Borrower without the prior written consent
of the Bank.

Waivers; Changes in Writing. No failure or delay of the Bank in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The
Borrower expressly disclaims any reliance on any course of dealing or usage of
trade or oral representation of the Bank (including representations to make
loans to the Borrower) and agrees that none of the foregoing shall operate as a
waiver of any right or remedy of the Bank. No notice to or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless made specifically in writing by the Bank and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No modification to any provision of this Agreement
shall be effective unless made in writing in an agreement signed by the Borrower
and the Bank.

Interpretation. Unless the context otherwise clearly requires, references to
plural includes the singular and references to the singular include the plural;
references to "individual" shall mean a natural person and shall include a
natural person doing business under an assumed name (e.g., a "DBA"); the word
"or" has the inclusive meaning represented by the phrase "and/or"; the word
"including", "includes" and "include" shall be deemed to be followed by the
words "without limitation"; and captions or section headings are solely for
convenience and not part of the substance of this Agreement. Any representation,
warranty, covenant or agreement herein shall survive execution and delivery of
this Agreement and shall be deemed continuous. Each provision of this Agreement
shall be interpreted as consistent with existing law and shall be deemed amended
to the extent necessary to comply with any conflicting law. If any provision
nevertheless is held invalid, the other provisions shall remain in effect. The
Borrower agrees that in any legal proceeding, a photocopy of this Agreement kept
in the Bank's course of business may be admitted into evidence as an original.

 

Waiver of Jury Trial. The Borrower and the Bank hereby knowingly, voluntarily,
and intentionally waive any right to trial by jury the Borrower and the Bank may
have in any action or proceeding, in law or in equity, in connection with this
Agreement or any transactions related hereto. The Borrower represents and
warrants that no representative or agent of the Bank has represented, expressly
or otherwise, that the Bank will not, in the event of litigation, seek to
enforce this jury trial waiver. The Borrower acknowledges that the Bank has been
induced to enter into this Agreement by, among other things, the provisions of
this Section.

Acknowledgment. Borrower acknowledges that it has read and understands all the
provisions of this Agreement, including the Governing Law, Jurisdiction and
Waiver of Jury Trial, and has been advised by counsel as necessary or
appropriate.

MANUFACTURERS AND TRADERS TRUST COMPANY

 

By:______________________________

Name: Edgar B. Parsons III

Title: Assistant Vice President

 

CORNING NATURAL GAS CORPORATION

 

By :_____________________________

Name: Michael I. German

Title: President

 

 

ACKNOWLEDGMENT

STATE OF NEW YORK )

: SS.

COUNTY OF BROOME )

On the day of October in the year 2010, before me, the undersigned, a Notary
Public in and for said State, personally appeared EDGAR B. PARSONS III,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

__________________________________________

Notary Public

 

 

 

 

 

 

 

 

 

ACKNOWLEDGMENT

STATE OF NEW YORK )

: SS.

COUNTY OF _____________ )

On the day of October, in the year 2010, before me, the undersigned, a Notary
Public in and for said State, personally appeared MICHAEL I. GERMAN, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

_____________________________________

Notary Public

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



BANK USE ONLY

Authorization Confirmed: _________________________________

Signature_______________________________________________

 

SCHEDULE

 

Additional Representations and Warranties (Section 2)

 

Additional Affirmative Covenants (Section 3)

 

Permitted Indebtedness (Section 4(a))

 

Permitted Guaranties (Section 4(b))

 

Permitted Liens (Section 4(c))

 

Permitted Investments (Section 4(d))

 

Permitted Loans (Section 4(e))

 

Additional Financial Covenants (Section 5)